Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 3 June 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


          
            Sir
            Amsterdam 3 June [1785]
          
          We have your respected Favor of 29 Ulto: notifying your having been appointed Minister Plenipotentiary from the United-States of America to the Court of Great-Britain; In the Execution of which important Employment, We sincerely wish every Success in advancing the Interest of your Country, And that you may enjoy perfect Health—
          We shall carefelly attend to your directions in packing & forwarding—your Furniture &c. & will regularly advise you the Mode we may adopt as most eligible.
          We will lose no time in Shipping them, But until this shall be effected; We cannot say when you may look for their Arrival—
          We will furnish you the Expences as you require & follow your directions in making the Charge—
          
          Recommending ourselves to your future Friendship & Attention, We have the honor to be with very great Respect / Sir / Your most obdt. hble Servts.
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fynje
          
        